FILED
                             NOT FOR PUBLICATION                            FEB 24 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 LEOCADIA MAGANA-MENDOZA,                         No. 07-71129

               Petitioner,                        Agency No. A096-342-951

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Leocadia Magana-Mendoza, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal

from an immigration judge’s decision denying her application for cancellation of



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

TL/Research
removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review de novo

questions of law. Sandoval-Lua v. Gonzales, 499 F.3d 1121, 1126 (9th Cir. 2007).

We grant the petition for review and remand.

       Magana-Mendoza is not ineligible for cancellation of removal for having

been convicted of an aggravated felony because the record of conviction is

inconclusive as to the controlled substance involved. See id. at 1130. Because

neither the government nor the agency had the benefit of our intervening decision

in Sandoval-Lua, we remand to the BIA for further proceedings consistent with

that decision.

       PETITION FOR REVIEW GRANTED; REMANDED.




TL/Research                              2                                   07-71129